Case 1:08-cv-00827-LMB-JFA Document 1006 Filed 11/23/18 Page 1 of 10 PageID# 21181



                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
   __________________________________________
                                              )
   SUHAIL NAJIM ABDULLAH AL SHIMARI,         )
   et al.,                                    )
                                              )
                     Plaintiffs,              )
                                              )
                     v.                       ) No.  1:08-cv-0827 LMB-JFA
                                              )
   CACI PREMIER TECHNOLOGY, INC.,             )
                                              )
                     Defendant,               )
                                              )
                                              )
   CACI PREMIER TECHNOLOGY, INC.,             )
                                              )
                     Third-Party Plaintiff,   )
                                              )
                     v.                       )
                                              )
   UNITED STATES OF AMERICA, and              )
   JOHN DOES 1-60,                            )
                     Third-Party Defendants.  )
                                              )

               DEFENDANT/THIRD-PARTY PLAINTIFF CACI PREMIER
           TECHNOLOGY, INC.’S OBJECTIONS TO PLAINTIFFS’ DEPOSITION
                  DESIGNATIONS AND COUNTERDESIGNATIONS

          CACI Premier Technology, Inc. (“CACI PT”) objects to the Plaintiffs’ deposition

   designations and set forth below and makes counterdesignations to address completeness

   objections. CACI PT’s objections are subject to the following qualifications:

          1.      CACI PT makes a blanket objection to the reading at trial of deposition excerpts

   for any witness who is within the subpoena power of the Court or is available through production

   as a trial witness by the United States. At a bare minimum, this objection applies to the

   following deposition designations promulgated by Plaintiffs: Morse, Cathcart, Harman, Joyner,

   Northrop, and Taguba. This objection also applies to all pseudonymous deponents. Depending
Case 1:08-cv-00827-LMB-JFA Document 1006 Filed 11/23/18 Page 2 of 10 PageID# 21182



   on the United States’ willingness to make them available for trial, this objection might apply to

   Plaintiffs’ deposition designations for Beachner, Frederick, C. Graner, M. Graner, and

   Hernandez, as well as any witness who was outside the subpoena power of the Court when

   deposed and is now within the subpoena power of the Court.

          2.       To the extent an objection is stated as to relevance, such objection includes an

   objection based on Federal Rules of Evidence 403 and 404(b).

          3.       Because the merits of a cumulativeness objection depends on what has actually

   been admitted at trial, as opposed to what has been marked as an exhibit, CACI PT preserves all

   cumulativeness objections.

          4.       CACI PT reserves the right to modify its objections in the event that the Court’s

   rulings on pending motions, rulings on motions filed in the future, or on evidentiary matters

   affect the relevance or admissibility of any exhibit, or if any claims are dismissed or resolved.

          5.       CACI PT’s counterdesignations are intended to identify the excerpts that would

   resolve a completeness objection. By making counterdesignations, CACI PT does not waive any

   of its other stated objections to a deponent’s testimony.

          6.       The following abbreviations apply to the objections to Plaintiff’s deposition

   designations:


                R        Relevance/Materiality, including F.R.E. 403 and 404(b)
                H        Hearsay, including lack of personal knowledge
                C        Completeness
                F        Lack of Foundation
                M        Misstates Prior Testimony/Record or Assumes Facts Not in
                         Evidence
                 L       Leading Question
                A        Argumentative
                LC       Impermissible Legal Conclusion or Lay Opinion Testimony
                V        Vague Question
               SRM       Subsequent Remedial Measure (FRE 407)


                                                    2
Case 1:08-cv-00827-LMB-JFA Document 1006 Filed 11/23/18 Page 3 of 10 PageID# 21183




                   OBJECTIONS TO PLAINTIFFS’ PROPOSED EXHIBITS


   Name           Designations      Objections        [Plaintiffs’ Designation] Counter
                                                      Designations
   CACI           26:11 – 26:14     C                 [26:11-14] 26:15-28:17
   Interrogator   28:19 – 28:22     C                 [28:19-28:22] 29:1-10
   A              29:14 – 30:16     C                 [29:14-30:16] 30:17-31:6
                  72:13 – 72:22     C                 [72:13-72:22] 73:1-74:2
                  94:3 – 94:8       C                 [94:3-94.8] 94:9-12; 95:2-9; 95:19-96:8
                  97:7 – 97:9       C                 [97:7-97:9] 97:10-98:5
                  113:10 – 113:21   R
                  115:5 – 116:6     R, C              [115:5-116:6] 116:7-14
                  116:15 – 117:2    R
                  121:10 – 121:16   R, C              [121:10-16] 123:5-7
                  123:17 – 123:20   R
                  131:20 – 132:4    R, C              [131:20-132:4] 132:5-133:2
                  133:5 – 134:7     R, C, L, LC       [133:5-134:7] 134:8-136:5
                  138:15 – 139:12   R, H, F
                  146:5 – 146:7     R
                  150:6 – 151:3     R, H
                  151:15 – 152:7    R
                  153:9 – 153:15    R, C              [153:9-153:15] 153:16-22
                  160:9 – 161:19    R
                  162:16 – 162:22   R
                  163:10 – 164:9    R
                  164:22 – 165:17   R, H, L, LC
                  166:4 – 166:9     R
                  166:20 – 167:3    R
                  167:12 – 167:16   R
                  169:6 – 169:15    C                 [169:6 -169:15] 169:16-170:10
                  184:4 – 184:7     R
                  186:2 – 186:7     R, L, LC
                  188:21 – 190:1    R, C, L, LC       [188:21-190:20] 190:2-18
                  191:15 – 191:20   R, L, LC
                  192:18 – 192:22   R
                  193:13 – 194:19   R, L, LC
                  203:19 –203:22    R
                  206:3 – 206:11    R
   Army           56:2 – 57:7       R, C              [56:2-57:7] 57:8-62:16
   Interrogator   79:9 – 81:5       R, C, L, M        [79:9-81:5] 87:12-22
   B
   Army           26:20 – 27:1      R, C              [26:20 – 27:1] 27:2-6
   Interrogator   76:10 – 78:7      R, LC,V,C         [76:10 – 78:7] 179:18-182:22; 183:6-9;
   E                                                  183:20-184:9



                                                  3
Case 1:08-cv-00827-LMB-JFA Document 1006 Filed 11/23/18 Page 4 of 10 PageID# 21184



   Name           Designations      Objections       [Plaintiffs’ Designation] Counter
                                                     Designations
                  78:13 – 78:16     R
                  82:19 – 84:18     R, F, H
                  84:20 – 85:5      R
                  89:3 – 89:13      R, C             [89:3 – 89:13] 89:14-90:4
                  128:11 – 128:19   R, M
                  129:7 – 129:10    R
                  159:7 – 161:18    R, F, H
                  174:5 – 174:22    R, H
                  176:18 – 177:17   R, H
   Army           43:15 – 44:3      R
   Interrogator   55:10 – 55:13     R, C             [55:10-13] 55:16-56:19
   F              72:9 – 73:9       C                [72:9-73:9] 73:10-74:4
                  74:5 – 74:11      R, F
                  81:12 – 82:22     R, H, L, F
                  88:22 – 89:8      C                [88:22 – 89:8] 89:9-11
                  101:13 – 101:16   R
                  115:22 – 116:3    R
   Army           31:15 – 31:18     C                [31:15 – 31:18] 31:19-32:6
   Interrogator   74:8 – 74:15      C                [74:8-15] 74:16-19; 142:22-143:14; 144:7-
   H                                                 146:3
                  78:2 – 78:10    C                  [78:2 – 78:10] 80:13-16
                  80:5 – 80:8     C                  [80:5-8] 80:1-4; 80:13-16
                  107:18 – 108:11 R, H
                  121:15 – 122:13 C, M, L            [121:15-122:13] 74:16-19; 142:22-143:14;
                                                     144:7-146:3
                  144:15 – 145:3    C                [144:15-145:3] 145:4-7
   Army           20:7 – 20:12      R
   Interrogator   20:18 – 20:21     R, C             [20:18-21] 21:16-19
   I              36:4 – 36:7       R, C             [36:4 – 36:7] 37:12-14
                  37:15 – 38:10     R, C             [37:15-38:10] 38:11-15
                  56:20 – 57:5      F
                  77:3 – 77:12      R, C, H, A       [77:3 – 77:12] 77:13-78:8
                  79:14 – 80:2      R, C, H, A       [79:14 – 80:2] 80:9-14
                  87:7 – 87:10      C, H, A          [87:7 – 87:10] 87:11-22
                  92:14 – 93:2      R
                  106:19 – 107:16   R, H, F
                  107:22 – 108:18   R
                  109:4 – 109:22    R
                  118:17 – 120:5    R, H, F
                  121:6 – 123:1     R, H, F, L, LC
                  123:14 – 123:19   F, R, H, C       [123:14 – 123:19] 123:20-124:10
                  125:17 – 126:7    R, H, F, M, C    [125:17 – 126:7] 123:20-124:10
                  137:21 – 139:16   R, F, L
                  140:3 – 140:11    R, H


                                                 4
Case 1:08-cv-00827-LMB-JFA Document 1006 Filed 11/23/18 Page 5 of 10 PageID# 21185



   Name        Designations      Objections          [Plaintiffs’ Designation] Counter
                                                     Designations
               140:16 – 140:22 R
               141:12 – 15     R, F, C               [141:12 – 15] 141:16-142:1
               142:9 – 143:22  C, R, F, H, L,        [142:9 – 143:22] 141:16-142:1
                               LC
               153:9 – 153:19  R, F, LC
               159:3 – 159:13  R, F, LC
               160:13 – 161:9  R, F, LC, M, V
               183:14 – 184:8  R, H, F, C
               185:4 – 185:13  R, H, F, C            [183:14 – 184:8] 186:11-16; 188:18-21
               185:20 – 186:2 R, H, F                [185:4 – 185:13] 186:11-16; 188:18-21
               187:14 – 188:4  R, H, F, C
               188:8 – 188:16  R, H, F, C            [187:14 – 188:4] 186:11-16; 188:18-21
                                                     [188:8 – 188:16] 186:11-16; 188:18-21
   CACI        8:7 – 23          R
   30(b)(6)    9:19 – 10:3       R
   [Arnold     10:17 – 24        R
   Morse]      11:20 – 23        R
               12:18 – 23        R
               14:11 – 14        R
               17:5 – 15         R
               19:2 – 20         M, V, A, R
               39:6 – 14         R
               71:20 – 72:10     R
               73:12 – 74:14     R, H, F
               75:22 – 77:13     R, H, F
               83:5 – 8          R, C, V, H, F       [83:5 – 8] 83:9-22
               83:23 – 24        R, C, F             [83:23 – 24] 83:9-22
               87:13 – 88:4      R, F
               89:4 – 9          R, M, V, A, F
               92:15 – 16        R, H
               94:9 – 96:8       R, H, F
               100:5 – 108:21    R, H, F, C          [100:5 – 108:21] 214:7-218:15
               110:9 – 14        R, H, F
               111:15 – 112:9    R, H, F, C          [111:15 – 112:9] 216:17-217:17
               140:21 – 142:6    R, H, F
               156:20 – 25       R, F
               165:24 – 167:12   R, H, F
               171:2 – 172:24    R, H, F
               197:14 – 198:24   R, H, F
               211:22 – 213:5    R, H, F
   James       14:22 – 15:19     R, H, F
   Beachner    15:25 – 16:3      R, H, F
               16:20 – 18:10     R, H, C, M          [16:20 – 18:10] 30:4-31:5
               19:12 – 20:14     R, H, C, M          [19:12 – 20:14] 30:4-31:5


                                                 5
Case 1:08-cv-00827-LMB-JFA Document 1006 Filed 11/23/18 Page 6 of 10 PageID# 21186



   Name            Designations      Objections         [Plaintiffs’ Designation] Counter
                                                        Designations
                   21:8 – 12       R, H, C              [21:8 – 12] 30:4-31:5
                   24:22 – 25:4    R, H, C              [24:22 – 25:4] 30:4-31:5
   William         99:8 – 100:1    R, F, H, C           [99:8 – 100:1] 40:20-41:12
   Cathcart        105:12 – 108:15 R, F, H, C           [105:12 – 108:15] 172:8-174:17
                   109:9 – 109:21  R, F, C              [109:9 – 109:21] 96:1-14; 109:4-8; 109:22-
                                                        110:15
                   117:22 – 120:21   R, F, H, C         [117:22 – 120:21] 120:22-122:1; 170:14-
                                                        172:7; 180:17-182:2
                   122:2 – 126:2     R, F, H, L, M
                   133:9 – 135:1     R, F, H, L, M,     [133:9 – 135:1] 174:18-175:17
                                     C
                   138:2 – 138:15    R, F, H
                   142:8 – 147:8     R, F, H, M, C      [142:8 – 147:8] 176:12-177:11
                   159:18 – 160:1    R, F
   Ivan Lowell     23:4 – 24:13      R, H, L
   Frederick, II   25:5 – 20         R
                   27:24 – 28:12     R
                   29:17 – 30:5      R
                   31:19 – 33:7      R, H
                   36:6 – 9          R
                   38:17 – 48:24     R, H, M
                   51:16 – 52:12     R, H
                   52:22 – 65:21     R, H, M, F
                   67:6 – 73:2       R, H, M, F
                   75:21 – 76:3      R
                   84:6 – 85:8       R, H
                   85:21 – 94:16     R, H, M, L, A, F
                   98:18 – 99:2      R, F
                   102:13 – 110:5    R, H, M, L, V
                   111:10 – 18       R, F, L
                   115:12 – 126:8    R, H, M
                   126:20 – 127:3    R, H, L, M
                   127:14 – 138:4    R, H, L, M, V
                   142:14 – 146:12   R, H, L, M, F
                   158:20 – 159:15   R, H, L, M, A
                   164:19 – 165:4    R, H, L
                   165:19 – 171:6    R, H, L, C
                   172:15 – 173:12   R                  [165:19 – 171:6] 208:20-209:7
                   173:20 – 25       R, H, L, F
                   174:21            R, H, L, F
                   174:25 – 175:20   R, H, L, M, LC
                   176:10            R, H, L, M, LC
                   176:22 – 178:10   R, H, L, M, LC
                   180:13 – 181:8    R, H, F, M


                                                  6
Case 1:08-cv-00827-LMB-JFA Document 1006 Filed 11/23/18 Page 7 of 10 PageID# 21187



   Name        Designations      Objections          [Plaintiffs’ Designation] Counter
                                                     Designations
               181:20 – 182:6    R, L, M
               199:14 – 24       R
   Charles     16:19 – 17:17     H, R
   Graner      22:16 – 23:11     R
               38:23 – 43:7      R, H
               47:17 – 19        C                   [47:17 – 19] 55:21-56:4
               48:6 – 11         R, H
               48:17 – 51:12     R, H, L, F
               53:7 – 9          C                   [53:7 – 9] 53:10-14
   Megan       11:16 – 16:10     C                   [11:16 – 16:10] 16:11-14
   Ambuhl      19:10 – 21:10     R, H
   Graner      21:14 – 23:19     R, H
               25:17 – 19        C, R, H             [25:17 – 19] 25:20-22
               26:11 – 27:11     H
               32:8 – 10         H
               36:7 – 21         H, F, R
               37:12 – 21        H, F, R
               46:3 – 8          L, V, F
               46:13 – 17        L, V, F
               56:11 – 18        L, V, M, C
   Sabrina     18:23 – 20:11     R, H, L, C          [18:23 – 20:11] 46:7-47:7; 15:2-4
   Harman      20:21 – 21:5      R, H, L, C          [20:21 – 21:5] 46:7-47:7; 15:2-4
               22:12 – 24:9      R, H, L, C          [22:12 – 24:9] 46:7-47:7; 15:2-4
               24:17 – 28:6      R, H, F, C          [24:17 – 28:6] 46:7-47:7; 15:2-4; 47:16-
                                                     48:4
               28:17 – 29:4      R, H, L, C          [28:17 – 29:4] 46:7-47:7; 15:2-4
               32:5 – 33:3       R, L, C             [32:5 – 33:3] 46:7-47:7; 15:2-4
               35:6 – 37:11      R, H, L, F, C       [35:6 – 37:11] 46:7-47:7; 15:2-4
               41:17 – 43:9      R, C                [41:17 – 43:9] 46:7-47:7; 15:2-4
   Warren      19:17 – 21:23     C, H
   Hernandez   24:22 – 25:25     R, H, F
               36:16 – 37:10     R, H, F, C          [36:16 – 37:10] 37:22-25
   Hydrue      61:13 – 63:16     R, H, F
   Joyner
   Amy         36:19 – 37:8      M, A, C             [36:19 – 37:8] 36:16-18; 37:16-24
   Elizabeth   42:10 – 14        R, C                [42:10 – 14] 43:3-11
   Monahan     49:3 – 6          R
               68:21 – 69:8      R, F, A, L, V
               78:24 – 79:13     R
               144:17 – 145:2    R, H
               152:19 – 153:10   R, H, H, C, L, A    [152:19 – 153:10] 168:13-19; 171:2-172:4
               162:2 – 164:7     R, F, A, L, M, C    [162:2 – 164:7] 168:13-19; 171:2-172:4
               166:11 – 16       R, F, A, M



                                                 7
Case 1:08-cv-00827-LMB-JFA Document 1006 Filed 11/23/18 Page 8 of 10 PageID# 21188



   Name         Designations      Objections       [Plaintiffs’ Designation] Counter
                                                   Designations
   Charles      67:2 – 68:12      R, C             [67:2 – 68:12] 68:13-69:14
   Mudd         69:15 – 23        R
                70:7 – 19         R
                73:6 – 22         R, H
                84:10 – 19        R, C             [84:10 – 19] 84:20-85:9
                96:8 – 21         R, H, C          [96:8 – 21] 96:22-97:17
                99:1 – 17         R, H
                101:5 – 24        R, SRM
                102:16 – 103:23   R, H
                117:24 – 118:19   C, R, SRM
                142:14 – 143:4    C, H             [142:14 – 143:4] 140:22-142:13
                149:20 – 150:11   R, F, LC
                170:2 – 171:3     R, SRM
                188:2 – 189:8     R
   Torin        6:13 – 7:18       R, H
   Nelson       13:7 – 14:9       R
                25:23 – 27:1      C, R, F          [25:23 – 27:1] 27:7-13
                32:23 – 35:23     R, H, F, C       [32:23 – 35:23] 35:24-36:4
                37:9 – 24         C, R, F          [37:9 – 24] 35:24-36:4
                41:4 – 43:21      R, H, F
                46:15 – 47:15     R, F, H
                54:7 – 57:25      R, H, F
                58:1 – 60:10      R, H, F
                69:14 – 72:3      R, H, F
   Scott        77:9 – 78:12      R, H
   Northrop     79:19 – 81:15     R, L, M
                180:24 – 181:1    C
                185:20 – 186:1    C                [185:20 – 186:1] 186:2-19; 187:3-189:11
                                                   [186:20 – 187:2] 186:2-19; 187:3-189:11
                186:20 – 187:2    R, H, C
   MG Antonio   19:2 – 19:11      R
   Taguba       20:9 – 20:18      R
                24:11 – 24:15     R, C, H          [24:11 – 24:15] 24:16-17
                24:18 – 25:2      R, C, H          [24:18 – 25:2] 25:8-14
                27:20 – 28:6      R, C, H          [27:20 – 28:6] 25:15-27:16
                28:15 – 29:3      R, C, H          [28:15 – 29:3] 29:4-30:11; 30:19-31:15;
                                                   32:21-33:4; 81:6-18
                50:4 – 50:8       R, H, C          [50:4 – 50:8] 50:9-13
                50:14 – 51:22     R, H, C          [50:14 – 51:22] 52:1-54:1
                56:2 – 56:22      R, H, M, C       [56:2 – 56:22] 56:23-59:1; 59:18-61:8
                70:1 – 71:10      R, H, C
                71:20 – 72:18     R, H, C          [70:1 – 71:10] 71:11-19
                75:3 – 76:7       R, H, C          [71:20 – 72:18] 72:19-73:21
                98:4 – 98:14      R, H             [75:3 – 76:7] 76:8-77:14; 157:18-158:14


                                               8
Case 1:08-cv-00827-LMB-JFA Document 1006 Filed 11/23/18 Page 9 of 10 PageID# 21189



   Name          Designations       Objections          [Plaintiffs’ Designation] Counter
                                                        Designations
                 110:20 – 112:15 R, L, M, A, F, V,
                                 LC
                 116:22 – 117:15 R, H
                 118:11 – 119:12 R, H
                 120:7 – 121:7   R, H
                 123:12 – 125:8  R, L
                 127:4 – 127:18 R
                 128:17 – 137:2  H, F, V, L
                 138:16 – 148:16 R, H, C, L, M, A,
                                 LC, F
                 149:8 – 150:4   R, H                   [149:8 – 150:4] 150:5-16
                 151:4 – 151:18  R, H
                 152:15 – 155:11 R, H, LC, F, V
                 156:9 – 156:22  R, C                   [156:9 – 156:22] 157:10-17
                 162:16 – 163:4  R


   Respectfully submitted,


   /s/ John F. O’Connor
   John F. O’Connor                                          William D. Dolan, III
   Virginia Bar No. 93004                                    Virginia Bar No. 12455
   Linda C. Bailey (admitted pro hac vice)                   LAW OFFICES OF WILLIAM D.
   Molly Bruder Fox (admitted pro hac vice)                  DOLAN, III, PC
   STEPTOE & JOHNSON LLP                                     8270 Greensboro Drive, Suite 700
   1330 Connecticut Avenue, N.W.                             Tysons Corner, Virginia 22102
   Washington, D.C. 20036                                    (703) 584-8377 – telephone
   (202) 429-3000 – telephone                                wdolan@dolanlaw.net
   (202) 429-3902 – facsimile
   joconnor@steptoe.com
   lbailey@steptoe.com
   mbfox@steptoe.com

                             Counsel for Defendant/Third-Party Plaintiff
                                  CACI Premier Technology, Inc.




                                                 9
Case 1:08-cv-00827-LMB-JFA Document 1006 Filed 11/23/18 Page 10 of 10 PageID# 21190



                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 23rd day of November, 2018, I caused a true copy of the
   foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
   of such filing (NEF) to the following:


                                       John Kenneth Zwerling
                                       The Law Offices of John Kenneth Zwerling, P.C.
                                       114 North Alfred Street
                                       Alexandria, Virginia 22314
                                       jz@zwerling.com

                                       Lauren A. Wetzler
                                       United States Attorney Office
                                       2100 Jamieson Avenue
                                       Alexandria, Virginia 22314
                                       lauren.wetzler@usdoj.gov


                                              /s/ John F. O’Connor
                                              John F. O’Connor
                                              Virginia Bar No. 93004
                                              Attorney for CACI Premier Technology, Inc.
                                              STEPTOE & JOHNSON LLP
                                              1330 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036
                                              (202) 429-3000 – telephone
                                              (202) 429-3902 – facsimile
                                              joconnor@steptoe.com




                                                10
